Cite as: 565 U. S. ____ (2012)              1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
   MARMET HEALTH CARE CENTER, INC., ET AL.
11–391              v.
           CLAYTON BROWN ET AL.

CLARKSBURG NURSING HOME & REHABILITATION
   CENTER, LLC, DBA CLARKSBURG CONTINUOUS
              CARE CENTER, ET AL.
11–394                 v.
 SHARON A. MARCHIO, EXECUTRIX OF THE ESTATE OF
          PAULINE VIRGINIA WILLETT
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME 

          COURT OF APPEALS OF WEST VIRGINIA

       Nos. 11–391 and 11–394.   Decided February 21, 2012


  PER CURIAM.
  State and federal courts must enforce the Federal Arbi-
tration Act (FAA), 9 U. S. C. §1 et seq., with respect to all
arbitration agreements covered by that statute. Here, the
Supreme Court of Appeals of West Virginia, by misreading
and disregarding the precedents of this Court interpreting
the FAA, did not follow controlling federal law implement-
ing that basic principle. The state court held unenforce-
able all predispute arbitration agreements that apply to
claims alleging personal injury or wrongful death against
nursing homes.
  The decision of the state court found the FAA’s coverage
to be more limited than mandated by this Court’s previous
cases. The decision of the State Supreme Court of Appeals
must be vacated. When this Court has fulfilled its duty to
interpret federal law, a state court may not contradict or
fail to implement the rule so established. See U. S. Const.,
Art. VI, cl. 2.
2        MARMET HEALTH CARE CENTER v. BROWN

                         Per Curiam


                              I

   This litigation involves three negligence suits against
nursing homes in West Virginia. The suits were brought
by Clayton Brown, Jeffrey Taylor, and Sharon Marchio.
In each case, a family member of a patient requiring ex-
tensive nursing care had signed an agreement with a
nursing home on behalf of the patient. The relevant parts
of the agreements in Brown’s case and Taylor’s case were
identical. The contracts included a clause requiring the
parties to arbitrate all disputes, other than claims to col-
lect late payments owed by the patient. The contracts
included a provision holding the party filing the arbitra-
tion responsible for paying a filing fee in accordance with
the Rules of the American Arbitration Association fee
schedules. The agreement in Marchio’s case also included
a clause requiring arbitration but made no exceptions to
the arbitration requirement and did not mention filing
fees.
   In each of the three cases, a family member of a patient
who had died sued the nursing home in state court, alleg-
ing that negligence caused injuries or harm resulting in
death. A state trial court dismissed the suits by Brown
and Taylor based on the agreements to arbitrate. The
Supreme Court of Appeals of West Virginia consolidated
those cases with Marchio’s, which was before the court on
other issues.
   In a decision concerning all three cases, the state court
held that “as a matter of public policy under West Virginia
law, an arbitration clause in a nursing home admission
agreement adopted prior to an occurrence of negligence
that results in a personal injury or wrongful death, shall
not be enforced to compel arbitration of a dispute concern-
ing the negligence.” Brown v. Genesis Healthcare Corp.,
No. 35494 (W. Va., June 29, 2011), App. to Pet. for Cert.
in No. 11–391, pp. 85a–86a (hereinafter Pet. App.). The
state court considered whether the state public policy was
                 Cite as: 565 U. S. ____ (2012)            3

                          Per Curiam

pre-empted by the FAA. The state court found unpersua-
sive this Court’s interpretation of the FAA, calling it “ten-
dentious,” id., at 51a, and “created from whole cloth,” id.,
at 53a. It later concluded that “Congress did not intend
for the FAA to be, in any way, applicable to personal
injury or wrongful death suits that only collaterally derive
from a written agreement that evidences a transaction
affecting interstate commerce, particularly where the
agreement involves a service that is a practical necessity
for members of the public,” id., at 84a. The court thus
concluded that the FAA does not pre-empt the state pub-
lic policy against predispute arbitration agreements that
apply to claims of personal injury or wrongful death
against nursing homes.
    The West Virginia court’s interpretation of the FAA was
both incorrect and inconsistent with clear instruction in
the precedents of this Court. The FAA provides that a
“written provision in . . . a contract evidencing a transac-
tion involving commerce to settle by arbitration a contro-
versy thereafter arising out of such contract or transaction
. . . shall be valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation
of any contract.” 9 U. S. C. §2. The statute’s text includes
no exception for personal-injury or wrongful-death claims.
It “requires courts to enforce the bargain of the parties to
arbitrate.” Dean Witter Reynolds Inc. v. Byrd, 470 U. S.
213, 217 (1985). It “reflects an emphatic federal policy in
favor of arbitral dispute resolution.” KPMG LLP v. Coc-
chi, 565 U. S. ___, ___ (2011) (per curiam) (slip op., at 3)
(quoting Mitsubishi Motors Corp. v. Soler Chrysler-
Plymouth, Inc., 473 U. S. 614, 631 (1985); internal quota-
tion marks omitted).
    As this Court reaffirmed last Term, “[w]hen state law
prohibits outright the arbitration of a particular type of
claim, the analysis is straightforward: The conflicting rule
is displaced by the FAA.” AT&T Mobility LLC v. Concep-
4        MARMET HEALTH CARE CENTER v. BROWN

                         Per Curiam

cion, 563 U. S. ___, ___ (2011) (slip op., at 6–7). That rule
resolves these cases. West Virginia’s prohibition against
predispute agreements to arbitrate personal-injury or
wrongful-death claims against nursing homes is a cate-
gorical rule prohibiting arbitration of a particular type of
claim, and that rule is contrary to the terms and coverage
of the FAA. See ibid. See also, e.g., Preston v. Ferrer, 552
U. S. 346, 356 (2008) (FAA pre-empts state law granting
state commissioner exclusive jurisdiction to decide issue
the parties agreed to arbitrate); Mastrobuono v. Shearson
Lehman Hutton, Inc., 514 U. S. 52, 56 (1995) (FAA pre-
empts state law requiring judicial resolution of claims
involving punitive damages); Perry v. Thomas, 482 U. S.
483, 491 (1987) (FAA pre-empts state-law requirement
that litigants be provided a judicial forum for wage dis-
putes); Southland Corp. v. Keating, 465 U. S. 1, 10
(1984) (FAA pre-empts state financial investment statute’s
prohibition of arbitration of claims brought under that
statute).
                               II
   The West Virginia court proposed an “alternativ[e]” hold-
ing that the particular arbitration clauses in Brown’s
case and Taylor’s case were unconscionable. Pet. App.
89a–91a, 94a. See also id., at 98a (not addressing the
question whether the arbitration agreement in Marchio’s
case is unenforceable for reasons other than public policy).
It is unclear, however, to what degree the state court’s
alternative holding was influenced by the invalid, categor-
ical rule discussed above, the rule against predispute
arbitration agreements. For example, in its discussion of
the alternative holding, the state court found the arbitra-
tion clauses unconscionable in part because a predispute
arbitration agreement that applies to claims of personal
injury or wrongful death against nursing homes “clearly
violates public policy.” Id., at 91a.
                 Cite as: 565 U. S. ____ (2012)            5

                          Per Curiam

   On remand, the West Virginia court must consider
whether, absent that general public policy, the arbitration
clauses in Brown’s case and Taylor’s case are unenforce-
able under state common law principles that are not spe-
cific to arbitration and pre-empted by the FAA.
                        *    *     *
  The petition for certiorari is granted. The judgment of
the Supreme Court of Appeals of West Virginia is vacated,
and the cases are remanded for proceedings not incon-
sistent with this opinion.
                                           It is so ordered.